EXHIBIT F
SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

File No. 0017/2008
In the Matter ofthe Application of ORLY

GENGER, as a person interested, for the

removal of DALIA GENGER, as Trustee of the

Orly Genger 1993 Trust pursuant to SCPA § 711(11)

 

THIRD AMENDED VERIFIED PETITION FOR REMOVAL
OF DALIA GENGER AS TRUSTEE

TO THE SURROGATE’S COURT, STATE OF NEW YORK
COUNTY OF NEW YORK

Petitioner, Orly Genger (“Petitioner” or “Orly”), by her attomeys, Platzer, Swergold,
Karlin, Levine, Goldberg & Jaslow, LLP, respectfully alleges. as her Third Amended Verified
Petition (the “Third Amended Petition”) for Removal of Dalia Genger as Trustee.as follows:

l. Orly, domiciled at 780 Greenwich Street, Apartment #4P, New York, New
York 10014, is the current and sole béneficiary of the Orly Genger 1993 Trust dated December
13,1993 (the “Orly Trust”). Annexed hereto as Exhibit “A” is a copy of the Orly Trust.

2. Dalia Genger (‘Dalia” or “Respondent”), residing at 200 East 65" Street,
Apartment #32W, New York, New York 10021 is Orly’s mother and is the current sole Trustee
of the Orly Trust. Dalia was appointed successor Trustee in January, 2008.

3. The Orly Trust provides for discretionary payments of income and principal
to Petitioner during her lifetime with the remainder to be distributed to her descendants, per
stirpes. If Petitioner dies leaving no descendants, the remainder .of the trust property is to be

&

distributed to the Sagi Genger 1993 Trust (the “Sagi Trust”). Sagi Genger (“Sagi”) is Orly’s

brother.
4. For the reasons set forth herein, Petitioner respectfully requests that. this

Court enter-an order:
(a) Pursuant to Surrogate Court’s Procedure Act (“SCPA”)

§ 711(2)(3)(7) and/or (8) providing for the immediate removal of Dalia as Trustee of the Orly
Trust as a result of her: @) numerous and continuous breaches of her fiduciary duties to the Orly
Trust and Petitioner as its sole beneficiary; (ii) waste and dissipation of the Orly Trust’s assets;
(iti) repeated and willful engagement in an ongoing fraudulent scheme with Sagi fo. loot,
encumber, pledge and transfer the assets of the Orly Trust; (iv) deliberate and willful violation

and contempt of the prior Order of this Court dated July 1, 2009 (the “July 2009 Order’) {as well

 

as her deliberate and willful violation and contempt of prior restraining Orders imposed upon her
by other New York Courts in related proceedings) as set forth herein; and, (v) imprudent
management and injury to the assets of the Orly Trust committed to her charge, all as set forth in
this Third Amended Petition;

(b) Suspending the Letters of Appointment heretofore issued to Dalia;

(c) Appointing Joel Isaacson as successor trustee; and,

(d) Granting such other and further relief'as this Court deems to be just

equitable and. proper.
PRELIMINARY STATEMENT
5. Petitioner is the sole beneficiary of the Orly Trust. Dalia 1s Petitioner’s

mother and is the sole Trustee of the Orly Trust. Petitioner is filing this Third Amended Petition
asa result of Dalia’s egregious, willful, malicious, deliberate and surreptitious scheme to pledge,

encumber, transfer and dissipate all of the assets of the Orly Trust in violation of her fiduciary

duties as Trustee and in violation of the July 2009 Order.

6, As will be set forth farther below in this Third Amended Petition, Dalia

ade

pa
and Sagi have continuously engaged in a secretive and machiavellian scheme to loot, encumber,
pledge, waste, dissipate and transfer the assets of the Orly Trust for personal gain and/or as
punishment. of Orly for her maintaining her relationship with her father, Arie Genger (“Arie”),
during and after acrimonious divorce proceédings between Arie and Dalia.

7. In addition to this scheme being an egregious breach of Dalia’s fiduciary
duties. to the Orly Trust, Dalia’s actions in this regard also constitute a blatant and willful
disobedience of the July 2009 Order by pledging and encumbering the assets of the Orly Trust
and completely dissipating their value without any prior notice to Petitioner as required under the
July 2009 Order, all in breach of Dalia’s fiduciary obligations.

8. Most recently, the Petitioner discovered that Dalia and Sagi entered into
various secretive. agreements (as will be set forth in this Third Amended Petition) to loot,
dissipate, pledge, encumber and transfer the assets of the Orly Trust by agreeing to allow the
potential foreclosure against valuable assets of the Orly Trust by Manhattan Safety Company
(“MSCo”), a recently created entity in St. Kitts, which upon information and bélief is controlled
by a professional gambler. .All of these recent secret agreements were entered into by Dalia and
Sagi without prior notice to Petitioner as required under the July 2009 Order.

9. As further set forth below, Dalia and Sagi’s secretive scheme to loot,
pledge, encumber and transfer the assets of the Orly Trust is so brazen in its nature, constitutes
such an egregious breach of Dalia’s fiduciary duties as Trustee and Dalia’s contempt of the July
2009 Order is so clear, that her immediate removal as Trustee of the Orly Trust is both warranted
and necessary in. order to prevent any further irreparable harm from occurring to the assets of the
Orly Trust and Petitioner, as its sole beneficiary.

10. Dalia’s immediate removal as Trustee is necessary because it is clear that
the prior Orders and warnings of this Court. (and as will be shown in this Third Amended
Petition, the prior Orders of other courts as well) mean absolutely nothing to her and Sagi. Thus,
as long as Dalia is Trustee, any assets of the Orly Trust will remain vulnerable and subject to
immediate irreparable harm as a result of her ongoing scheme with Sagi.

ll. Dalia’s ongoing conspiracy and scheme with Sagi in this regard is akin to
Dalia “thumbing her nose” at this Court and Petitioner, as sole beneficiary. of the Orly Trust.

12. A -summary of the timeline of critical factual and procedural events
surrounding this matter as well as the events which precipitated the filing of this Third Amended
Petition appears immediately below and will provide the Court with the proper context in which.
to appreciate the severity of Dalia’s misconduct. As set forth below, the lengthy summarization
of thé factual history is necessary in order to show that Dalia’s actions cannot be viewed in a
“vacuum” and constitute a pattern of ongoing conduct for approximately the past four (4) years
which is specifically intended to harm Petitioner and the Orly Trust.

THE FORMATION OF D & K LP AND. THE FORMATION

AND INITIAL FUNDING OF THE ORLY TRUST FOR
PETITIONER’S BENEFIT, AS SOLE BENEFICIARY

13. Dalia and Arie were married in 1967 and their marriage subsequently
ended in divorce in 2004.

14. Prior to. 1993, Dalia and Arie formed D & K LP (“D & K”) a family
owned limited partnership, whose name was shorthand for “Dalia and Kids”. At the time of its
formation, Dalia was the general partner and held a 4% interest, Petitioner and her brother, Sagi,
were the limited partners who each held a 48% interest.

15. In December, 1993, Dalia and Arie established identical irrevocable inter
vives trusts for the benefit of Petitioner and Sagi, the Orly Trust and the Sagi Trust Gointly, the

Orly Trust and the Sagi Trust shall be referred to hereinafter as the “Trusts”). For estate-

4.
planning purposes, Dalia and Arie funded each trust with a $600,000 gift. The intent behind the
Trusts was-to ensure that both Petitioner and her brother received property of equal value. Sash.
A. Spencer and Lawrence M. Small were named Co-Trustees of both Trusts and remained Co-
Trustees until Petitioner’s parents’ divorce in 2004. After the Trusts were funded, Sagi and
Petitioner each assigned their 48% interests in D & K to their respective Trusts.
THE CREATION OF THE D & K NOTE

16. Atthe same time in December 1993, D & K purchased 240 shares of
common stock (constituting 49% of the outstanding shares) of TPR Investment Associates, Inc.
(“TPR”), a closely held family corporation for the sum of $10,200,000. The shares were
purchased with $600,000 from each of the Orly Trust and the Sagi Trust and $50,000 from Dalia,
totaling $1,250,000. The balance was satisfied with a recourse $8,950,000 Promissory Note (the
“D & K Note”). Annexed hereto as Exhibit “B” is a copy of the D & K Note.

17. Asset forth further below in this Third Amended Petition, there was never
any intention by Arie, Dalia, Sagi and Orly for TPR to collect upon the D & K Note.

18. Pursuant to the D & K Note, principal, together with accrued interest, was
to be repaid by D & K in annual installments over tert years.. The D & K Note was secured by a
pledge of the 240 TPR shares owned by D & K. (See Exhibit “B”- Pledge Agreement) Each
of the Trusts and Dalia assumed liability on the D & K Note in proportion to its/her direct
interestin D & K. Accordingly, each of the Trusts, assumed a 48% liability on the D & K Note
and acquired a 23.52% indirect interest in TPR. Dalia assumed.a 4% liability on the D & K Note
and acquired a 1.96% indirect interest in TPR.

19. At the time of the above-described transaction, Arie owned the remaining
51% of TPR, which held investments in various. securities including common stock in Trans-
Resources, Inc (“TRI”), as well as its interest in the D & K Note, TRI was a successful and

-5-
valuable company which was engaged in the business of manufacturing specialty chemical
products for agricultural and industrial end uses.

20. Payments were made on the D & K Note out of dividends paid by TRI
until 1999. Thereafter, when TRI stopped paying dividends, D & K stopped making payments
under the D & K Note with the consent of the interested parties.

21. AsofMarch 20, 2001, TPR held a 52.85% interest in TRI. The remaining
minority interest in TRI (47.15%) was owried by various entities controlled directly and
indirectly by Jules and Eddie Trump (the "Trump Group”).

ARIE AND DALIA’S DIVORCE IN 2004 AND ITS
EFFECT ON THE TRUSTS’ ASSETS

22. On October 26, 2004, Dalia and Arie entered into a Stipulation and
Agreement of Settlement as a final settlement of their divorce (the "Settlement Agreement"),
Pursuant to the Settlement Agreement, Dalia received, inter alia, Arie’s 51% interest in TPR and
retained her 4% interest in D & K. TPR's 52.85% interest: in TRI was transferred to Arie and the
Trusts as follows: (i) 13.99% to Arie, (ii) 19.43% to the Orly Trust (the “Orly Trust TRI Shares”)
and (ii) 19.43% to the Sagi Trust. The Orly Trust and. the Sagi Trust each granted Arie an
irrevocable lifetime voting proxy over their TRI: shares (annexed hereto as Exhibit “€C”).
Therefore, after October 29, 2004, Arie and the Trusts held a controlling interest in TRI and TPR.
no longer owned any TRI common stock.

DALIA CEDES CONTROL OF D & K AND TPR TO SAGI
AND THE FORMATION OF D & K GP LLC

23. In connection with the divorce settlement, Dalia took measures to cede
management of D & K to Sagi. On October 21, 2004, days before signing the Settlement
Agreement, Dalia and Sagi formed D & K.GP LLC (“D & K_GP”). Dalia exchanged her 4%

interest in D & K and $1.00 for a 99% membership interest in D & K GP. Sagi purchased a 1%
-6-
membership interest in D & K GP for $1.00. Pursuant to D & K GP’s Limited Liability
Agreement (annexed hereto as Exhibit “D”), Sagi was given the power to select a manager of D
& K GP whose function would be to control D & K’s assets. Sagi selected himself to act as
manager; thus, Dalia effectively handed Sagi the authority to control D & K and its assets. Also,
by forming D & K GP, Dalia and Sagi shielded themselves from any personal liability stemming.
from D & K, including any personal liability related to the D & K Note. This left the Trusts
solely liable for any obligations due under the D & K. Note.
24. On October 30, 2004, Dalia entered into a shareholder’s agreement with

TPR that provided for the management of TPR. Specifically, pursuant to the TPR shareholder’s
agreement (apnexed hereto as Exhibit “E”),D & K, which owned 49% of TPR, was given
authority to appoint one board member to the TPR board. Sagi, as the managing partner of D &
K appointed himself as a board member of TPR. As the majority owner of TPR, Dalia was
named as the other board member. In addition, the shareholder agreement appointed Sagi as

Chief Executive Officer (“CEO”) of TPR. Accordingly, Dalia essentially ceded control of TPR

 

to Sagi, just as she had done with D & K.
25. For the Court’s convenience, below is a summary of Arie; Dalia, and the

Trusts’ interests in TPR both before and after the divorce and Settlement Agreement:
Person TPR Interest Before TPR Interest After

Ane Genger 51.00% 0%
Dalia Genger 1.96% 52.96%!
Orly Trust 23.52% 23.52%
(indirectly through D & K)

Sagi Trust 23.52% 23.52%
Gndirectly through D & K)

Total 100% 100%

26. In connection with the Settlement Agreement, Dalia required that the
Trustees of the Orly Trust and the Sagi Trust (Messrs. Sash and Small) resign and be replaced
with friends of Sagi. Numerous successor trustees were appointed to the Orly Trust and the Sagi
Trust, all of whom were affiliated with Sagi in one way or another and were controlled by him.
David Parnes and Eric Gribetz (Sagi's longtime friends) and Leah Fang (Sagi's sister-in-law)
were. appointed as successor trustees to the Orly Trust, and Messrs. Parnes and Gribetz, Rochelle
Fang (Sagi’s mother-in-law), and Mr. Parnes again, were appointed successor trustees of the Sagi
‘Trust.

THE SHAM ASSIGNMENT AND SALE OF THE D & K NOTE

27.  Onorabout October 31, 2004, the TPR Board (consisting of Dalia and
Sagi) passed a resolution to sell the D & K Note. Sagi was charged with the responsibility of
selling the D & K Note io a “third party”.

28. In December, 2005, Sagi filed amended 2002 and 2003 tax returns for

 

1 Dalia held a 1.96% indirect interest.in TPR prior to the divorce as a result of her 4% interest in D & K.
Pursuant to the Settlement Agreement, Dalia received an additional 51% direct interest in. TPR from Arie. Just prior
to the. Settlement Agreement, as. stated above, Dalia transferred her 4% interest in D & K (and thus, her 1.96%
indirect interest in TPR) to D & K GP.

-8-
TPR, writing off the entire D & K Note and declaring it as a loss in the approximate amount of
$8,700,000.

29. On August 2, 2006, Sagi, as part of his managerial role in D & K GP, D&
K and TPR, assigned. and sold the D & K Note, which then had an approximate value of
$11,000,000 as a result of the accrued interest, to. Mr. Parnes in his individual capacity for the
sum of only $12,000 (a copy of the Memorandum dated August 2, 2006 (the “D_& K. Note
Memorandum”), assigning and selling the D & K Note is annexed hereto as Exhibit “F”). The
D & K Note Memorandum asserts unspecified claims by D & K against TPR and Sagi expressly
memorialized that D & K “denies enforceability of the [D.& K Note]. (See Exhibit “F”)

30. Sagi signed the D & K Note Memorandum on behalf of both TPR as the
holder and D & K as the maker. Dalia was copied on the D & K Note Memorandum but
Petitioner did not receive a copy of same. At the time.of the D & K Note Memorandum, Mr.
Pames was acting as trustee of both Trusts. Shortly after the D & K Note Memorandum, Mr.
Parnes summarily resigned as Trustee of the Orly Trust without explanation.

THE D & K NOTE WAS NEVER INTENDED TO BE ENFORCED

31. Mr. Parnes testified in Arie and Dalia’s matrimonial arbitration (See
Exhibit “G”, which contains the relevant portions of the transcript of Mr. Parnes’ testimony
from the arbitration) that:

(i) As the Trustee of both Trusts, he was a “trusted” person to keep the D &
K. Note to. make sure it would never be collected. (See Pages 460-461);

(ii) D &K does not have to make payments to TPR; (Page 452)

Git) The D & K.Noteis uncollectible (Page 453); and,

(iv)  Sagi’s job was to “bury the D & K. Note in the woods” (Page 461)
32. Sagi testified in the same arbitration (See Exhibit “H”, which

contains the relevant portions of the transcript of Sagi’s testimony from the arbitration) that:

-9-
(i) The purpose of the D & K Note was for estate planning (Pages 367-380);
(ii) The D & K Note was never declared in default (Page 370);

(iii) There was no.intention of collecting the D & K Note (Page 370); and,
(iv) TheD & K Note is worth nothing (Pages 375-377)

33.  In-addition, Dalia, who was copied on the D & K Note Memorandum,

previously admitted in her Pré-Hearing Memorandum submitted to the Court in connection with

the matrimonial arbitration that the D & K Note was never intendéd to be collected upon because

the:

“ collection by TPR of the D & K Note would simply transfer
wealth from the children, Sagi and Orly, to their parents,

Arie and Dalia, thus undoing the estate planning scheme which
had transferred that. wealth to the children.

(See Exhibit “I”, excerpt from Dalia’s Pre-Trial Memorandum
Page “26”)

34. Ultimately, the Gengers’ matrimonial arbitrator, Judge I. Leo Milonas,

specifically determined that the D & K Note was never intended to be. collected from its

inception.

“The arbitrator finds for Dalia ori this issue. The D & K [N]ote
was part of the estate planning scheme to transfer wealth to the
children. The parties never intended for this note to be collected
and to'do so would re-transfer wealth back to the parents and
defeat their estate plan.

(See Exhibit “J”, Final Arbitration Award in Genger divorce
proceeding, Page “15”)

35. Petitioner was well awate of, and relied upon, the agreement that the D &

K Note would never be enforced. Petitioner was also aware of, and relied upon, Judge Milonas’

award declaring the D & K. Note worthless and uncollectible, and Dalia, Sagi and Mr; Pames’

sworn statements and/or written submissions to that effect.

-10-
THE D & K AGREEMENT IS ENTERED INTO WITHOUT PETITIONER’S
KNOWLEDGE AND PURPORTEDLY AUTHORIZES D & K TO PLEDGE
AND ENCUMBER THE ORLY TRUST TRI SHARES

36. On or about November 23, 2007, Leah Fang (Sagi’s sister-in-law), the
then sole Trustee of both Trusts’, and Sagi, acting in his capacity as manager of D & K GP,
executed an “Amended and Restated Limited Partnership Agreement of D & K Limited
Partnership (the “D & K Agreement”).. Among other things, the D & K Agreement purported to
grant D & K GP authority to “mortgage, hypothecate, pledge, create, a security interest in or lien
upon, or otherwise encumber [the Orly Trust TRI Shares] for the benefit of [D & K] or that of
third parties, in connection with the [D & K Note}’. (See a.copy of the D & K Agreement
attached hereto as Exhibit “K”, Page “11”). There was no legitimate need or purpose for the
amendment. It was a preliminary step in Sagi and Dalia’s scheme to punish Petitioner and
attempt to loot the Orly Trust of this valuable asset.

37. Byits terms, the D & K Agreement, does not require D & K GP (ie.

Sagi) to give notice to anyone, including Petitioner or the Orly Trust, if a decision is made to
encumber the Orly Trust TRI Shares in any way.

38. Upon information. and belief, the Orly Trust recetved no consideration and
no direct or indirect benefit in exchange for the substantial concession it gave to D & K GP
under the D & K Agreement. Indeed, the D & K Agreement was merely an instrument created
for the specific purpose of encumbering the Orly Trust and Petitioner as its beneficiary; with
debt:

39. Leah Fang never informed Petitioner of the existence of the D & K

 

2 ih 2007, Mr: Gribeiz resigned as the trustee of both Trusts, without appointing a successor, thereby
leaving Mr, Parnes as the sole. remaining trustee. Thereafter, as set forth above, Mr. Parnes. resigned as trustee of the
Orly Trust appointing Leah Fang as successor Trustee.

~li-
Agreement. In January, 2008, Dalia was appointed successor trustee of the Orly Trust, despite
Petitioner’s objections. At that time, Dalia, notwithstanding her knowledge:that the D & K Note
was not intended to be collected, did nothing to attempt to rescind or nullify the D & K
Agreement, nor did she do anything to advise Petitioner as beneficiary that the prior trustee had
granted D & K GP authority to-encumber the Orly Trust TRI shares. By that time, as a result of
Dalia’s granting Sagi control.of TPR and D & K through the appointment of his friends and
relatives as. successor trustee of the Trusts, Sagi had effectively obtained control over all of the
assets held by D & K, TPR, the Sagi Trust and the Orly Trust.’

40. Through the above-mentioned transactions, Dalia allowed Sagi to obtain
direct control over TPR and its interest in the D & K Note to the detriment of Petitioner and the
Orly Trust. Notably, Sagi’s role as CEO of TPR, (the creditor on the D & K Note) is in direct
conflict with his role as manager of D & K (the debtor on. the D & K Note), whose role was to
repay the D & K Note or contest its enforceability.

ORLY’S INITIAL APPLICATION TO REMOVE DALIA AS TRUSTEE

41. In February, 2008, Petitioner filed an initial application with this Court
(the “Initial Application”) to remove Dalia as Trustee of the Orly Trust on the grounds that she
feared Dalia would not protect her interests while serving as Trustee because of Dalia’s
animosity towards Arie, and her collusion with Sagi.

42. Surrogate Roth denied the Initial Application as premature, believing

 

3 Yn addition, by stock purchase agreement dated January 18, 2007, Sagi as CEO of TPR sold 2% of TPR’s
shares 10 his mother-in-law, Rochelle Fang, thereby eliminating Dalia’s majority ownership interest. of TPR by
diluting it to 49%, Around the time that she became. sole Trustee to the Orly Trust in. January 2008, Dalia
purportedly: divested herself of the balance of her TPR shares. Thus, in addition to being CEO, Sagi effectively
controlled TPR. through the. 49% owned by D & K, which-Sagi controlled and the 2% owned by Rochelle Fang, also
controlled by Sagi. (See, Exhibit “L”, Transcript of Hearing before the Honorable Jane S. Solomon dated August
22,2011 in the action entitled Orly Genger v. Sagi Genger, Supreme Court of the State of New York, County of
New York, Index No. 100697/2008) «(Pages “53” to “55” for example)

-12-
Dalia should be given the chance to demonstrate whether she intended to act in Orly’s interests
or against Orly’s interests. Surrogate Roth gave Dalia. the benefit of the doubt based, in part; on
swom statements by Dalia to the Surrogate Court that she intended to protect the Orly Trust and
its assets.

“(I]t appears that Dalia (who states that she is ready and able to act as

fiduciary) has yet to assume the.duties of trustee in deference to her

daughter's position in this litigation. As a validly appointed trustee,

she should be given the opportunity to do what she deems necessary

to.manage and protect the trust's assets.

Based upon the foregoing, the appointment of a "special trustee” is

unwarranted at this time and, accordingly, the application is denied,

without prejudice to renewal if future circumstances warrant such
relief.

(See copy of Surrogate Court Decision dated December 31, 2008
annexed hereto as Exhibit “M”, Pages 7-8) (emphasis added).
43. At the time of the Surrogate’s decision, the extent of Dalia’s complicity in
the conspiracy with Sagi was not fully understood.
_ WITHIN WEEKS OF SURROGATE ROTH’S DECISION, RATHER
THAN PROTECT THE ORLY TRUST, DALIA HELPED SAGI STRIP
THE ORLY TRUST OF ITS ONLY ASSETS
44. Sadly, Dalia’s every action since Surrogate Roth’s decision has proven
Petitioner’s fears were well grounded and the benefit of the doubt given to Dalia by Surro gate
Roth was unjustified. As described below, rather.than protecting the Orly Trust, Dalia has used
her position as Trustee to help Sagi Genger strip the Orly Trust of its two assets: (1) 1,102.80
shares of common stock in TRI; and (2) a 23.52% indirect interest in TPR.
45. As set forth below, Dalia was an active and willing participant in Sagi’s

scheme to strip the Orly Trust of its assets, thereby causing harm to Petitioner as the Orly Trust’s

sole beneficiary:

~13-.
DALIA HELPS SAGI TRY TO STRIP THE ORLY TRUST OF THE
ORLY TRUST TRI SHARES

46. Dalia has always understood the true value and importance of the Orly
Trust TRI Shares to Petitioner and to the Orly Trust. Indeed, during the Initial Application to
remove Dalia as Trustee, Dalia's attorney sent Surrogate Roth. a letter stating that "the most
valuable asset in the Orly Genger Trust is the shares of TRI"' and "the TRI Shares held by the
Orly Trust are potentially worth tens of millions of dollars." See November 11, 2008 Letter to
Hon. Renee R. Roth from J.G. Kortmansky, Esq. annexed hereto as Exhibit “N”. (emphasis
supplied)

47. On August 22, 2008, unbeknownst to Petitioner, Rochelle Fang, (Sagi’s
mother-in-law) who had been appointed Trustee of the Sagi Trust, attempted to sell the Sagi
Trust’s 19.43% in TRI to the Trump Group who thereafter purported to hold 66.58% of TRI’s
outstanding common. stock.* In connection with the supposed sale, Sagi and David Parnes were
given seats on TRI’s board of directors. This sale, which was consummated after Dalia was
appointed successor trustee of the Orly Trust, has diluted and diminished the value of the Orly
Trust’s interest in TRI since Arie will no longer have a controlling interest in TRI (which he
previously had by virtue of his voting proxy over the Trust’s shares, see Exhibit “C”) and thus,

the Orly Trust would-no longer own a portion of the controlling block of TRI shares. °

 

“tn response to Dalia and Sagi’s collusive efforts to sell the TRI shares. to the Trump Group, Petitioner, on behalf of

herself, individually and the Orly Trust,.commenced an action in the Supreme Court for New York County seeking
to determine, among other things, the ownership of the Orly Trust TRI Shares. See Arie Genger and Orly Genzer,
in her individual capacity and on behalf of The Orly Genger 1993 Trust v. Sagi Genger, TPR Investment Associates.
Inc.. Dalia Genger. The Sagi Genger 1993 Trust. Glenclova Investment Company. TR Investors, LLC, New TR
Eouity I, LLC. Jules Trump. Eddie Trump-and Mark Hirsch, Index No. 651089/2010 (the “New York TRI Action”).
The New York TRI Action is still pending before Justice Feinman.
* In 2011, without: prior notice to Petitioner as required under the July 2009 Order, Dalia, as Trustee of the Orly
Trust and ? in a transparent forum. shopping move, commenced an action in the Delaware Chancery Court seeking a
declaration that the Orly Trust is the beneficial owner of the Orly Trust TRI Shares. Dalia has been restrained from
pursuing this action pursuant to a prior Order of the Court issued in the New York TRI Action.

 

 

14.
48. On or about January 31, 2009, only weeks after making sworn statements
to the Surrogate Court that she intended to protect the Orly Trust and its assets, Dalia executed a
document entitled “Meeting of Partners of D & K LP- Jan. 31, 2009 & Agreement (the “Meeting

Agreement”), Annexed hereto as Exhibit “O” is a copy of the Meeting Agreement. Like the D

 

& K Agreement, the Meeting Agreement purported to grant D & K GP (i.e., Sagi) unfettered

authority to encumber the Orly Trust TRI Shares:

“The partners wish to clarify that the authority vested in the General
Partner to make limited partners! assets subject'to a pledge shall be
done in substantially the same mariner in which TPR Investment
Associates, Inc, shares were pledged in conjunction with the.
aforementioned note [the D & K Note]. However, the General
Partner shall be authorized to sign for the partnership and/or each
individual partner.”

(See Exhibit “O”, Paragraph “3”)

49, In another naked act of self-dealing in violation of Dalia's fiduciary duties

as Trustee, the Meeting Agreement also purports to:
“Indemnify and provide a general release from any claim or
right at equity, law, or contract or otherwise the current and
former general partner, its officers, the partnership's holdings
(including TPR Investment Associates, inc.) and. the officers
of its holdings to fullest extent permitted in connection with
any claim by the partnership and/or its partners. Irrespective
of the above, nothing herein shall serve to release or indemnify
Arie Genger, William Dowd, Lawrence Small or Edward
Klimerman.” (See Exhibit “O”, Paragraph “1”)

50. Upon information and belief, the Orly Trust received no consideration and
no direct or indirect benefit in exchange for the substantial concession, Dalia, acting as trustee,
gave to D & K GP under the Meeting Agreement. Indeed, the Meeting Agreement, like the D &
K Agreement, was merely another instrument created for the specific purpose of depleting the

Orly Trust of its assets.

51. Boththe D& K Agreement and the Meeting Agreement were negotiated.

-15-
and executed without ever informing Petitioner. Moreover, Dalia never subsequently informed
Petitioner of the existence of either agreement, even though Petitioner made repeated requests to
Dalia for information about the Orly Trust and its assets: during her tenure as Trustee. The
Meeting Agreement was only disclosed on or about October 2009 in connection with the New
York TPR Action (defined and discussed below) which was commenced by Petitioner in the
Supreme Court for New York County.
52. Notably on January 10, 2009, just days before Dalia signed the Meeting

Agreement granting Sagi unfettered. authority to dispose of the Orly Trust TRI Shares (and
purporting fo indemnify Sagi regardless of any actions he took in connection with same),
Petitioner sent Dalia a letter reminding her (once again) that the Orly Trust TRI Shares needed to

be protected and retained.

“For now, and until further notice, itis my strong desire to retain all
of the shares of Trans-Resources.. Inc. (“TRI”) that are currently in
the Trust, and I direct you not to sell them. If you are approached,
or have been approached, with an offer to purchase any of the TRI
shares in the Trust, please notify me immediately. If, despite my
wishes, you consider accepting an offer, do not sell any shares until
Thave a reasonable period of time to maximize the benefit to the
Trust, including possible alternative transactions.”

(See January 10,2009 letter from Petitioner to Dalia (emphasis:
added), a copy of which is annexed hereto as Exhibit “P”)

53. Dalia, in violation of her fiduciary obligations refused to agree not to
dispose of the Orly Trust TRI Shares. To do so would be contrary to the fraudulent scheme
in which Dalia was:a willing participant.

54, Likewise, although Dalia has given sworn statements to the Surrogate
Court regarding the Orly Trust, she never disclosed the existence of the D & K. Agreement or the
Meeting Agreement to: either Surrogate Roth or her successor Surrogate Webb. Basically,

through the D & K Agreement, the Meeting Agreement and by ceding management of D & K

-16-
and TPR to Sagi, Dalia gave Sagi total control to pilfer the Orly Trust assets for his own use and
benefit.
DALIA HELPS SAGI TRY TO STRIP THE ORLY TRUST OF ITS
INDIRECT INTEREST IN TPR

55. In Surrogate Roth’s decision, she noted that in the Initial Application,
“petitioner has not alleged that Dalia has refused a request for information, which would
warrant relief (SCPA 2102), or has failed as trustee to protect trust assets” (see Exhibit “M”,
Page “7”).

56. On May 14, 2009, Petitioner’s then counsel, Judith Siegel-Baum, sent
Dalia’s attorney, Robert Meister, a documient demand relating to the Orly Trust’s assets.
(annexed hereto as Exhibit “Q”).

57. On June 1,. 2009, Mr. Meister responded to Ms. Sigel-Baum’s document
demand by advising her that the Orly Trust no longer owned any interest in TPR. According to
the letter, Sagi, acting as CEO for TPR, had foreclosed on the D & K Note and sold D & K’s 240
shares of TPR for $2,200,000. A copy of the letter is annexed hereto as Exhibit “R”. Before
that time, Dalia had neither advised nor notified Petitioner that Sagi had foreclosed on the D & K.
Note, nor advised Petitioner that Sagi had sold the TPR shares at auction. This news came as a
complete and utter shock to Petitioner.

58. Despite the clear and consistent agreement among the Genger family
members that the D & K. Note was never to be collected upon or enforced, the sworn testimony
and/or Court submissions of Dalia, Sagi and Mr. Parnes, the assignee and purchaser of the D &
K Note, and Judge Milonas’ award and specific determination to this effect, upon receipt of Mr.

Meister’s letter, Petitioner learned for the first time that:

-17-
(a) Sagi caused TPR to reclaim the D & K Note from Mr. Pames.® Then, on
August 31, 2008, Sagi, acting as CEO of TPR, notified himself as the general manager of D & K,
that D & K was in default under the D & K Note and declared that unless the entire unpaid
principal amount of the D & K Note was paid immediately, TPR would sell, at auction, the 240
shares pledged as collateral. A copy of this purported Notification dated August 31, 2008 is
annexed hereto as Exhibit “S”. Dalia, who knew that the D & K Note was never intended to be
enforced and who previously had sworn to. as such, in violation of her fiduciary duties as Trustee,
never sought to block Sagi from foreclosing on the D & K Note and selling the TPR shares.
Notwithstanding her knowledge and her previous sworn statement, Dalia failed to make any
effort to stop Sagi when he engaged in this clear act of self-dealing, even though the Orly Trust
hada clear interest in the TPR shares at issue.

(b) ‘Thereafter, Sagi, again acting as CEO of TPR, purported to notify D & K
(of which he remained managing partner) that D & K’s 240 shares of TPR stock would be
auctioned to the highest bidder on February 27, 2009, arid that the money received. from the sale
would be used to reduce the outstanding debt under the D & K. Note. A copy of this purported
Notification is annexed hereto as Exhibit “T”. Sagi purported to notify the interested parties of
the sale by publishing notice of the sale in the New York Post in October 2008 and February
2009.. At all relevant times, Sagi. had Petitioner and Dalia’s contact information. Despite this,
Petitioner was never infotmed of the impending sale. At the time that Sagi secretly schemed
with the connivance of Dalia to structure the bogus sale, it was clear that the value of the TPR
shares was significantly higher than any purported value of the D & K Note (although as

previously stated the D & K Note had no value).

 

5 On or about May 25, 2008, Mr. Parnes rescinded, ab initio, the assignment of the D & K Note, Petitioner
was also not notified of that action.

-18-
(c)  OnFebruary 27, 2009, TPR (still controlied by Sagi) foreclosed on the
240 shares of TPR and “auctioned” the shares (the “IPR Sale”). Not coincidentally, TPR
purchased the shares at auction for $2,200,000, which was substantially less than their estimated
value, making no effort to collect.on the D & K Note from the Sagi Trust. (See Exhibit “U).
The $2,200,000 proceeds of the TPR Sale were purportedly used to decrease D & K’s
obligations under the D & K Note. The deficiency under the D & K Note was deliberately
manufactured by this sham auction in order to provide Sagi and TPR with a future basis to
foreclose upon the Orly Trust’s only remaining principal asset, the Orly Trost. TRI Shares.

59. TPR and Sagi, with the connivance of Dalia in breach of her fiduciary
duty, effectively stripped the Orly Trust of its indirect interest in the TPR shares by improperly
foreclosing on the D & K Note and conducting the TPR Sale notwithstanding the fact that the
Genger family never intended the D & K Note to be enforced. Notably, this alleged and
purported notification process and sham TPR Sale took place without Dalia objecting in any
way, taking preventive action of any kind, of notifying Petitionerin any way. _In short, Dalia,
allowed the sham TPR Sale to transpire, did not notify Petitioner of same and clearly violated her
duties as a fiduciary to the Orly Trust and Petitioner, as sole beneficiary by failing to protect the
valuable trust asset.

60. The forgoing scheme injured Petitioner and the Orly Trust in a number of
ways. The Orly Trust’s interest in D & K is now worthless, as it purportedly no longer owns any

interest in TPR, while Sagi now has control over the foreclosed TPR sharés.. The scheme also

destroyed Arie and Dalia’s tax and estate planning intent.that both children have equal shares in

the family wealth.

61. Dalia, who knew that the D & K Note was never intended to: be enforced,

should have immediately sought to block Sagi from foreclosing on the D & K Note and selling

-19-
the TPR shares. Certainly, she should have informed Petitioner so Petitioner could make her
own efforts to block the sham TPR sale or, at the least; arrange for other bidders to be-at the sale.
Notwithstanding her knowledge and. her previous sworn statement, Dalia failed to make any
effort to stop Sagi when he engaged in this clear act of self-dealing, even though the Orly Trust
has a clear interest in the TPR shares at issue.

62. Asif this was not an egregious enough breach of Dalia’s fiduciary duties
to the Orly Trust, Dalia has made no effort whatsoever to date to seek any contribution from the
Sagi Trust for its share of purported amounts due under the D & K Note (although as previously
stated at length herein, no such purported sums are due under the D & K Note. because it was
never intended to be enforced). In other words, if the D & K Note was truly a “liability” of both
Trusts, in theory, TPR should have foreclosed on the Sagi Trust’s interests as well. Of course,
this will never happen as long as Sagi is still the CEO of TPR (the holder of the D & K Note) and
the manager of D. & K, (the maker of the D & K Note). By ceding management authority of
TPR and D & K to Sagi, Dalia deliberately created Sagi’s clear and unequivocal conflict. of
interest and “paved the road” for his self-dealing. This has resulted in Sagi looting the Orly
Trust for his own benefit with the tacit or express approval of Dalia.

63. As a fiduciary of the Orly Trust with prior, as well .as continued
knowledge, of the TPR foreclosure, Dalia had a duty to protect the Orly Trust’s indirect
ownership of the TPR shares. Instead of taking proactive measures required of a fiduciary, Dalia
did nothing and allowed Sagi to obtain the TPR shares for himself to the detriment of the Orly
Trust. Moreover; in connection with her appointment as-successor trustee of the Orly Trust in
January, 2008, as. previously stated above, Dalia purportedly divested herself of her TPR shares
for the sum of $5,000,000 (without informing the Court or Petitioner as to when she transferred

her interest) in a further attempt to distance herself from any attributable wrongdoing.

~20-
64. Dalia knew of Sagi’s plan to foreclose on the D & K Note as early as
August, 2008, thus she. withheld information from Petitioner concerning the TPR Sale for almost
10 months. Even then, she only provided the information until she received a demand letter from
Petitioner’s counsel and realized that legal action was imminent.

65. In fact, the notice of the TPR Sale in the New York Post was specifically
designed by Dalia and Sagi not to provide Petitioner with notice and an opportunity to object to
same. Dalia and Sagi were both aware of Petitioner’s address at this time but instead of
notifying Petitioner, they chose to deceive her by publishing notice in the newspaper.

66. As a result.of the sham TPR Sale, on or about June 9, 2009, Petitioner
commenced ari action which is pending before the Supreme Court for New York County entitled,
Orly Genger et al v. Dalia Genger. Savi Génger, D & K GP LLC. TPR Investment Associates.
Inc. and Leah Fang, Index No. 109749/2009 (the “New York TPR Action’). In the New York
TPR Action, Petitioner is seeking, inter alia, monetary damages and the return of the TPR

shares.!

THE JULY 2009 ORDER AND INJUNCTION AND PETITIONER’S
RENEWED APPLICATION WITH THIS COURT TO REMOVE DALIA AS TRUSTEE
67. Upon Jeaming of the sham TPR Sale, which stripped the Orly Trust of its
indirect interest-in its shares of TPR, Petitioner renewed her petition with this Court to remove
Dalia as Trustee of the Orly Trust by filing same on or about June 22, 2009. Petitioner also filed

a Motion with this Court and sought a temporary restraining order which enjoined and prohibited

 

7 By Decision and Order of the: Honorable Paul G. Feinman dated June 28, 2010 in the New York. TPR
Action, Justice Feinman determined that the Petitioner's claim with respect to Dalia’s breach of her fiduciary duty as
sole Trustee of the Orly Trust should be decided by the Surrogate’s Court, Further, inthe same Decision and Order,
Justice Feinman denied Dalia’s Motion for Summary Judgment and determined that there isa “...question of fact as
to whether Dalia Genger acted. with intent-to commit fraud against plaintiff's. trust [the Orly Trust], and to lull
plaintiff [Orly] into a false sense of security as to the status of her trust.” (See Exhibit “V”, Decision and Order of
Justice Feinman dated June 28,2010, Pages “17” and 19”)

-21-
Dalia, inter alia, and anyone acting on her behalf from attempting to sell, transfer, pledge and
encumber or take any act with respect to the Orly Trust TRI Shares without providing Petitioner
with at least 10 days prior notice. A copy of the June 22, 2009 Petition (without the exhibits
attached to it which are duplicative) is annexed hereto as Exhibit ““W”.

68.  Asaresult of the Petitioner’s forgoing motion for a restraining order, the
July 1, 2009 Order was entered pending the outcome of this proceeding and which imposed
certain protective restraints (the “Restraints”)} upon Dalia as previously set forth above. Dalia
declined to attend the hearing.

69. During counsel’s oral argument of Petitioner’s motion for a réstraining
order, Surrogate Webber noted to. Dalia’s counsel that:

“They [Dalia and Sagi] are on notice of all of your fears
[with respect to the dissipation of the Orly Trust’s assets].
So.for them now to do something which would obviously
be against their duties and responsibilities would be
somewhat glaring in terms of what the surcharge [to be
imposed against Dalia] would be.” (emphasis supplied)
(See excerpt from transcript from July 11,2009
hearing annexed heréto as Exhibit “X”, Page ‘23””)

70. The Restraints were later confirmed by this Court on August 18, 2009,
reconfirmed and. supplemented with additional restraints by this Court on July 16, 2010 and
made a part of a stipulation between Petitioner and Dalia which was entered on September 8,
2010 (see Exhibit “Y”).

71. On or about September 21, 2010, Petitioner filed the Second Amended
Verified Petition (the “Second Amended Petition”) to remove Dalia as Trustee. Dalia has filed a

Motion to Dismiss the Second Amended Petition and the decision on the Motion to Dismiss’still

remains subjudice.
THE ADDITIONAL RESTRAINTS. PLACED UPON DALIA AND
SAGI BY THE NEW YORK COURTS IN THE NEW YORK. TRIEACTION
AND THE NEW YORK TPR ACTION

72. In. addition to the Restraints imposed upon Dalia by the July 2009 Order, ,
on or about July 28, 2010, the Court in the New York TPR Action also restrained Dalia, Sagi and
the co-defendants to that action from transferring, selling, pledging, assigning, or otherwise
disposing. of D. & K’s 48% ownership interest in TPR. (the “IPR Action Restraints”) (See
Exhibit “Z” at page “32”)

2. The Court in. the New York. TRI Action also entered certain restraints
against Dalia, Sagi and the other co-defendants to that action with respect to the Orly Trust TRI
Shares. (the “TRI_Action Restraints”) (See Exhibit “AA”, December 28, 2011 Order in New
York TRI Action, Pages “14” through “15”).

DALIA HAS WILLFULLY AND REPEATEDLY DISOBEYED
THE JULY 2009 ORDER BY ENTERING INTO A FURTHER
SCHEME TO ENCUMBER AND DISSIPATE THE ORLY TRUST’S ASSETS

74. Petitioner submits that it could not be-any more clear to Dalia, her counsel,
Sagi and the other co-defendants to the New York TPR Action and the New York TRI Action
that Dalia was forbidden from transferring, pledging, encumbering, assigning, selling and/or
dissipating any assets of the Orly Trust without prior notice to Petitioner as a result of: (i) the
Restraints set forth in the July 1, 2009 Order; Gi) Surrogate Webb’s statement to Dalia’s counsel
on the return date that Dalia and Sagi are on notice of Petitiotier’s fears that the Orly Tnist’s.
assets will be dissipated (and therefore, any actions taken by Dalia against her duties and
responsibilities would obviously be “glaring”) (See Exhibit “X”, Page “23”); (iii) the Stipulation

entered into between Petitioner and Orly further confirming the Restraints (See Exhibit “Y”;

 

® Both the New York TRI Action and the New York TPR Action are before Justice Paul Feinman.

-23-
and, (iv) the restraints imposed by Justice Feinman in the New York TRI Action and New. York
TPR Action (collectively, the “Supreme NY Restraints”). All these restraints were specifically
and expressly intended to preserve the “status quo” until the Courts rendered a final decision.

75. Notwithstanding the forgoing, rather than honor ariy of these restraints,
subsequent to the Petitioner’s filing of the Second Amended Petition, Dalia, Sagi and their
cohorts, have continued to conspire together and in secret to render all of these restraints a
nullity.

76.. Instead of treating this Court’s July 2009 Order and the Supreme NY
Restraints as Orders to be obeyed and boundaries to be honored, Dalia, Sagi and their cohorts
saw them as obstacles to be hurdled.. To that end, Dalia, D & K (through D & K GP), and/or
TPR (in other words, Dalia and Sagi) secretly executed eight (8) agreements’ encumbering the
Orly Trust with $4.44 million in new debt, which the Orly Trust has no hope of paying off.

77. In breach of Dalia’s fiduciary duties as Trustee, the Secret Agreements
were specifically designed and intended as part of Dalia and Sagi’s scheme to encumber the Orly
Trust with debt but not to similarly encumber the Sagi Trust with any debt whatsoever.

78. Petitioner discovered the existence of the Secret Agreements on or about
July 6, 2012 solely in response to discovery requests made by Petitioner’s counsel in the: New
York TPR Action. These documents were only first produced on or about July 6, 2012

notwithstanding the fact that: (ij) the initial Secret Agreements, namely, the $4,000,000

 

° These. eight secret agreements (collectively, the “Secret, Agreements’) will be further described
immediately below and are: (i) the $4,000,000 Promissory Note dated October 3, 2011 (See. Exhibit “BB”); (ii) the
Credit.and Forbearance Agreement and Second. Amendment and Restatement of Promissory Note executed on May
15, 2012 (See Exhibit “CC”), (iii) the $4,240,000 Amended and Restated Promissory Note dated May 15, 2012
(See Exhibit “DD”); (iv) the $200,000 Promissory Note dated May 15, 2012 (See Exhibit “EE"); {v) the
Agreement: Amending Terms of Promissory Note dated March, 2012. (See Exhibit “FF”); (vi) the purported TPR
Settlement Agreement dated October 3, 2011 (See Exhibit “GG"); (vii) the purported Amended and Restated TPR:
Settlement Agreement dated March 16, 2012 (See Exhibit “HH”); and, (viii) the’ Bill of Sale and Note Assignment
dated May 15, 2012 (See Exhibit “IE”).

~24.
Promissory Note and the TPR Settlement Agreement were both executed approximately nine (9)
months earlier on October 3, 2011; (ii) the July 2009 Order expressly required that Dalia provide
Petitioner with prior notice of any and all acts which would affect the Orly Trust TRI Shares;
and, (iii) the Supreme NY Restraining Orders expressly required that Dalia provide prior notice
of any and all acts which would affect the Orly Trust’s respective interests in the Orly Trust TRI
Shares and TPR.
THE 2011 PROMISSORY NOTE

79. Unbeknownst to Petitioner, on October 3, 2011, Dalia and TPR purported
to cancél the $4,500,000 deficiency remaining on the D & K. Note after the disputed TPR Sale
and replace it with a $4,000,000 promissory note that directly obligated the Orly Trust to pay
TPR (the “2011 Promissory Note”). (See Exhibit “BB”, copy of 2011 Promissory Note and the
TPR Settlement Agreement (defined below), Exhibit “GG”).

80. By so doing, Dalia wrongly attempted to: (i) transfer $4 million dollars of
liability from D & K to the Orly Trust (See Exhibit “GG”, TPR Settlement Agreement at.5); (i).
replace the unenforceable D. & K Note with a putatively enforceable one (id); (ii) acknowledge.
the legality of the sham TPR Sale and the resulting deficiency (id. at 2-3); and, (iv) ensure that
this $4 million dollar liability would not fall within the release that was part of the purported
TPR Settlement Agreement reached that same day between Dalia, Sagi and the other defendants
to the New York TPR Action, but would continue to burden the Orly Trust (id. at 5).

81. The 2011 Promissory Note was payable to TPR the earlier of: (a)
November 1, 2012; or, (b) the receipt of any proceeds from the sale of the Orly Trust TRI
Shares, “notwithstanding anything to the contrary herein or in the parties’ accompanying [TPR]

Settlement Agreement”. See Exhibit “BB” at 1.
82. By executing the 2011 Promissory Note on behalf of the Orly Trust, Dalia
(i) obligated the Orly Trust to pay all of TPR’s legal fees (See Exhibit “BB” at 2); (ii) made her
removal as Trustee an “Event of Default” making the 2011 Promissory Note immediately
due_and payable (id. at 1, emphasis added); and, (iii) agreed to the law and jurisdiction of the

State of Delaware (id-at 2)"

THE 200K PROMISSORY NOTE AND THE CREDIT AGREEMENT

83. In May, 2012, TPR assigned the 2011 Promissory Note to MSCo, a St.
Kitts entity. In exchange for an alleged $400,000 received from MSCo, Dalia had the Orly Trust
sign another promissory note for $200,000 (the “200K Note”) (See Exhibit “EE”) and increased
the 2011 Promissory Note to $4,240,000.'' (See Exhibit “CC”, Credit and Forbearance
Agreement and Second Amendment and Restatement of Promissory Note (the “Credit
Asreement” and Exhibit “EE”, (the 200K Note).

84. Further, Dalia, purporting to act as Trustee wrongfully attempted to: ()
waive any defenses the Orly Trust would have to payment, including any defensés. with respect
to MSCo., TPR, or any. prior holder of the 2011 Promissory Note (See Exhibit “CC”, Credit
Agreement, §6.1(c)); (i) have the. Orly Trust broadly indemnify MSCo., should Orly or any
future Trustee legally attack the 2011 Promissory Note, the Amended Promissory Note, or the.
Credit.Agreement (id., §7); (iii) make the Orly Trust liable for all costs of collection, including
attorneys’ fees (See Exhibit “DD”, Aniended and Restated Promissory Note (the “Amended

2011 Note”) § 6); (iv) make Dalia’s replacement as the Orly Trust Trustee an "Event of

 

'© Ys March, 2012, unbeknownst to Petitioner, TPR, D & K and the Orly Trust-(ie. Dalia and Sagi)
purported to enter into an “Agreement Amending Terms of Promissory Note” to provide for New York Jaw and
jurisdiction in any competent. court (See Exhibit “FF*), This Agreement also gave Dalia and Sagi the power to
amend the. 2011.Promissory Note at will.

tn other words, Dalia pledged $440,000 of Orly Trust assets inexchange for a purported $400,000.

26
Default" making the Amended 2011 Note and the 200K Note (jointly. the “Notes”)
immediately due and payable (See Exhibit “CC”, Credit Agreement, § 6.2, emphasis added);
(v) agree to pay the 200K Note from the sale of the Orly Trust TRI Shares “notwithstanding
anything to the contrary" (Exhibit “EE”, 200K Note, $1.3); and, (vi) make the Credit
Agreement and Notes fully assignable without the consent of, or notice to, the Orly Trust (See

Exhibit “CC”, Credit Agreement, § 10).

THE PURPORTED SETTLEMENT AND AMENDED SETTLEMENT

85. On October 3, 2011, Dalia (supposedly on behalf of the Orly Trust), TPR
and D & K (by Sagi.Genger) purported to.settle the New York TPR Action.

86. Petitioner and her counsel in the New York TPR Action were not
informed of this purported settlement nor was Petitioner consulted in any way regarding its
terms.

87. In violation of the July 2009 Order, the Supreme NY Restraints, Surrogate
Webb’s admonishment to Dalia concerning the dissipation of the Orly Trust’s Assets, and the
Stipulation entered: into between Petitioner and Dalia, the purported settlement agreement (the
“TPR Settlement Agreement”, which incorporates the 2011 Promissory Note. by reference)
purports to have.the Orly Trust transfer all its interests in D & K and disclaim all interest in TPR.
The settlement agreement also has TPR relinquish its claims to the Orly Trust TRI Shares:

(a) TPR hereby relinquishes in favor of the OG Trust [the Orly Trust] any

economic interest in thé TRI Shares [the Orly Trust TRI Shares] and assigns

to the OG Trust its right to any economic benefits of the TRI Shares

including any proceeds from the sale thereof, including but not limited to

the $10.3 million in proceeds otherwise owing to TPR in the future pursuant

to the terms of the August 22, 2008 letter agreement; (b) the OG Trust -

irrespective of any claim made or asserted on its behalf by Orly Genger —

hereby transfers to TPR its limited partnership interest in DK (the "DK
Interest"), and disclaims any interest in, any shares of or TPR, either directly

~2F-
or indirectly through DK (the "IPR Interest’);.. . and (c) TPR agrees to pay

$100,000 for the legal fees of the OG Trust.'?

(See Exhibit “GG”, TPR Settlement Agreement, Paragraph “1”)

88. On March 16, 2012, Dalia (supposedly on behalf of the Orly Trust), TPR,
and D. & K GP (by Sagi Genger) entered into a purported Amended and Restated Settlement
Agreement (the “Amended TPR Settlement Agreement”). Once again, Petitioner. was not
informed or consulted in any way. The purported. "settlement" was restated, and then amended
to purportedly cancel and void "the G) the Amended and Restated Limited Partnership
Agreement of D&K Limited Partnership dated as of October 30, 2004 and signed November.22,
2007, and/or (ii) the Meeting of Partners of D&K L.P. January 31, 2009 and Agreement." See
Exhibit “HH”, March 16, 2012 Amended TPR Settlement Agreement, Paragraph “1”).

89. Importantly, though the Amended TPR Settlement Agreement purported
to void these two agreements ab initio, the purported settlement did nothing to reverse or unwind
the sham TPR Sale that these two agreements purported to enable, or to cancel the supposed
deficiency resulting from the TPR Sale.’*

90.  Demonstrably, these various actions and agreements (agreed to in secret
and never revealed to the Court or Petitioner despite numerous Court appearances, filings and
outstanding documents requests) in the New York TPR Action and New York TRI Action

violated the protective restraints imposed by this Court and the other New York Courts in a

 

2 Dalia, Sagi, TPR, and D & K also purported to require the Orly Trust to pay.D & K and TPR’s attorneys’
fees, should Petitioner continue to advance claims on the Orly Trust’s behalf (see Exhibit “GG”, Paragraph “8”)
and purported to release one another from all claims, causes of action, lawsuits, demands, liability of any kind,
asserted of unasserted, known or unknown, suspected or unsuspected, direct or derivative, in connection with the
1993 Note [D & K Note], the [Orly Trust] TRI Shares, the Share Transfer, the DK Interest, the TPR Interest, the
2008 Letter Agreement, or any other matters, through the date of the Agreement Id. at Patagraph 4)

3 The parties also made sure that the Release in the TPR Settlement Agreement did not cover anyone on Sagi and
Dalia's “enemies list” (See Exhibit “HH”, Amended TPR Settlement Agreement, Paragraph “3”), changed the.
governing law to New York law (id, at Paragraph “6”), and made their agreement to Delaware jurisdiction non-
exclusive (id.).

22.
number of independent ways. As to the TPR Settlement Agreement and the Amended TPR

Settlement Agreement:
(a) Pursuant to the July 2009 Order, Dalia and her counsel were required to
give Petitioner 10 days advance notice of any transaction. that impacted the
Orly Trust TRI Shares, but failed to provide notice of either the TPR
Settlement Agreement or the Amended TPR Settlement Agreement,
(b) By agreeing in the TPR Settlement Agreement and the Amended TPR
Settlement Agreement to have the Orly Trust relinquish its interest in TPR.
and transfer its interest in D & K to TPR, Dalia, Sagi, D & K GP, and TPR.
jointly and severally violated the TPR Action Restraints which forbade
each of them from "transferring, pledging, assigning or otherwise
disposing of the [Orly Trust TPR] Shares." (See Exhibit “Z” at 31-32)
91. As to the Notes and the Credit Agreement, TPR’s assignment of the 2011
Promissory Note to MSCo.was an “...act by Respondent, her agerits and all other persons ‘acting
on her behalf to assign, mortgage, pledge, redeem, encumber, sell or otherwise alter the Orly
Trust’s interest in TRI...” Accorditigly, pursuant to the July 2009 Order, Dalia was required to:
give Petitioner at least. 10 days notice of the transaction but completely failed to do so. This
failure to notify Petitioner also violated various provisions of the Supreme NY Restraining

Orders.
THE EVENT OF DEFAULT UNDER THE NOTES HAS BEEN TRIGGERED
AS A RESULT OF THE DISMISSAL OF DALIA’S COUNSEL’S
FEDERAL INTERPLEADER ACTION

92. As aresult of Dalia, TPR, D & K (through D & K GP) (i.e, Dalia and
Sagi’s) actions, the $4.44 million dollars in new debt to MSCo is immediately due and payable
because of one of the poison pills that litter the Secret Agreements (in addition to the one that
provides an event of default if Dalia is removed as Trustee of the Orly Trust) has already been

triggered’*, and thus, MSCo is able to immediately proceed against the Orly Trust’s assets in any

 

4rhe resolution of an interpleader action commenced by Dalia’s counsel, Pedowitz & Meister LLP
(‘Pedowitz & Meister”) is a triggering Event of Default under the Secret Agreements. Pedowitz & Meister-was the

-29-
jurisdiction in the world (Delaware, St. Kitts, etc.) without notice or warning to the Orly Trust or
to anyone.
93. Thus, by her actions Dalia has created a situation where the assets of the

Orly Trust could be in immediate peril of dissipation.

DALIA NEEDS TO BE REMOVED AS TRUSTEE IMMEDIATELY

94.  Asaresult of all of Dalia’s forgoing actions and inactions described in this
Third Amended Verified Petition, her breach.of her fiduciary duties to Petitioner as beneficiary
of the Orly Trust, her violation of the terms and conditions: of this Court’s July 2009 Order and
the Supreme NY Restraints, her ongoing conspiracy and scheme with Sagi to loot, transfer,
pledge, encumber and dissipate the Orly Trust’s assets and the immediate peril to those assets,
Petitioner submits that Dalia’s should be immediately removed as Trustee of the Orly Trust.

JOEL ISAACSON SHOULD BE APPOINTED. AS
SUCCESSOR TRUSTEE
95.  Asaresultof Dalia’s forgoing actions and inmactions described in this

Third Amended Verified Petition, her breach of her fiduciary duties to Petitioner as beneficiary

 

Escrow Agent with respect to the proceeds of the disputed sale of the Orly Trust TRI Shares and commenced an
intetpleader action against Petitioner, Dalia as Trustee of the Orly Trust and other parties in the United States
Disttict Court, for the Southern District of New York, Pedowitz & Meister LLP v. TPR Investment. Associates. Inc.

Orly Gencer, et.al (Case No, 11 Civ. 5602) (the “P edowitz-& Meister Internleader Action) whereby it sought, inter

alia, a jadgment.from the Court determining who was entitled to the proceeds of the disputed sale of the Orly Trust
TRI Shares, Petitioner’s counsel moved to dismiss the Pedowitz & Meister Interpleader Action on the grounds,
infer alia, that the District Court lacked subject-matter jurisdiction and in. any event, all the parties and claims
involved in the Pedowitz & Meister Interpleader. Action were already pending before Justice Feinmman.-in the New
York TRI Action. The Pedowitz & Meister Interpleader Action was recently dismissed by Judge John F. Keenan in.
the United States District for the Southern District of New York by Opinion and Order dated June 14,2012, due to
lack of subject matter jurisdiction and described by him as a “sham”. See Case No.’s 08 Civ. 7140.(FK), 11 Civ.

5602 (JFK), et al), Docket No. 64). Thus, the resolution of this sharn action has triggered an Event of Default under
the Secret Agreements. It is worth noting that Pedowitz & Meister represents both Dalia in her individual capacity
and as Trustée of the Orly Trust.

-30-
of the Orly Trust and her violation of the terms and conditions of this Court’s July:2009 Order,
Dalia should be immediately removed. as Trustee and replaced with Joel Isaacson.

96. Mr. Isaacson is the founder and CEO of Joel Isaacson & Co. LLC, which
has been a leading independent wealth management firm in New York City for almost 20 years,
and which is located at 546 Fifth Avenue, 20" Floor, New York, NY 10036. Mr. Isaacson
specializes in financial services and tax planning and has acted as trustee for more than 100
trusts. He holds a Bachelors of Science Degree in accounting and a Masters of Business
Administration. degree in financial planning. Mr. Isaacson is not acquainted with any members
of the Genger family, does not have any interest in TRI, TPR or D & K, is willing and prepared
to succeed Dalia as Trustee immediately and has an understanding of the current status of the

Orly Trust.

WHEREFORE, respectfully requests that an Order be entered: (i) immediately
removing Dalia Genger as Trustee of the Orly Trust; (ii) suspending the Letters of Appointment
heretofore issued to Dalia; (ii) appointing Joel Isaacson as successor trustee; and, (iv) granting
such other and further relief as this Court deems to be just equitable and proper.

Dated: New. York, New York
October [¥, 2012

ORLY GENGER

-~31-
VERIFICATION

STATE OF NEW YORK )
) s8.:
COUNTY OF NEW YORK. )

ORLY GENGER, the petitioner named in the foregoing Third Amended Verified
Petition, being duly swom, deposes and says:

1, I am the Petitioner in this mattér,

2. I have read thé annexed Third Amended Verified Petition, know the contents
thereof and the same are true to my knowledge, except those matters thereon which are stated to
be alleged upon information and belief, and as to those matters I believe them fo be true.

(Woe sagt

ORLY GENGER

Sworm to before me this
iS7 day of October, 2012

ff |
fb UN e

 

Nai Public

Daniel B Fix ork
Notary Public State.of New Yor
New York County, LICH 02F16239452
Gormm Exp 04/18/2015
